Attorney’s Docket Number: 20200350 / 24061.4158US01
Filing Date: 9/30/2020
Claimed Priority Date: 3/31/2020 (US 63/002,781)
Applicant(s): Huang et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the election/amendment filed on 6/7/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Restrictions
Applicant's election with traverse of Invention I, reading on a semiconductor device, and the species reading on figures 1B, 2, 9A and 9B, in the reply filed on 6/7/2022, is acknowledged.  The traversal is on the grounds that figures 10A, 10B, 23, 24 and 25, also read on the elected species.  This is not found persuasive because, as the examiner set forth in the previous action, these figures show exclusive characteristics that distinguishes the species that reads on them from the elected species.  For example, figure 10B shows an optional glue layer which is not present in the elected species.  As another example, figure 25 shows spacers that are coplanar with the metal cap layer and the dielectric material, whereas figure 9B, reading on the elected species, clearly shows that the spacers are below and underneath the dielectric material.  Accordingly, the requirement is still deemed proper and is therefore made FINAL.
The applicants indicated that claims 1-15 and 21-25 read on the elected invention and species.  Claims 8-10, 13, 15, and 23-25, however, read on non-elected species of the claimed invention.  Accordingly, claims 8-10, ad, 15, and 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 9761671).

Regarding claim 1, Liu (see, e.g., fig. 9) shows all aspects of the instant invention including a semiconductor device comprising:
A metal gate structure 116
Sidewall spacers 118 disposed on sidewalls of the gate structure
A metal cap layer 126/128 over and in contact with the gate structure
A dielectric material 122 on either side of the cap layer
wherein:

A top surface of the gate structure 116 is recessed with respect to a top surface of the spacers 118
A first width W2 of a bottom portion of the cap layer is greater than a second width W1 of a top portion of the cap layer
The spacers 118 and a portion of the gate structure 116 are beneath the dielectric material 122
Regarding claim 2, Liu (see, e.g., fig. 9) further shows an ILD layer 120 adjacent to the gate structure 116, wherein a first lateral surface of the ILD layer contacts a second lateral surface of a spacer 118 disposed along a sidewall of the gate structure.
Regarding claim 5, Liu (see, e.g., fig. 9) shows that the sidewalls of the cap layer 126/128 are free of a glue layer.
Regarding claim 6, Liu (see, e.g., fig. 9) shows that the cap layer 126/128 defines a gate via.
Regarding claim 21, Liu (see, e.g., fig. 9) shows all aspects of the instant invention including a semiconductor device comprising:
A metal gate structure 116 having sidewall spacers 118 disposed on sidewalls of the gate structure
A metal cap layer 126/128 over and in contact with the gate structure
A dielectric material 122 disposed on either side of the cap layer
An ILD layer 120 disposed adjacent to the gate structure
wherein:

A first width W2 of a bottom portion of the cap layer is greater than a second width W1 of the top portion of the cap layer
The spacers 118 and a portion of the gate structure 116 are beneath the dielectric material 122
A first lateral surface of the ILD layer 120 contacts a second lateral surface of a spacer 118 that is disposed along a sidewall of the gate structure 116
Regarding claim 22, Liu (see, e.g., fig. 9) shows that a top surface of the gate structure 116 is recessed with respect to a top surface of the spacers 118.
Allowable Subject Matter
Claim 11, 12, and 14 are allowed.
Claims 3, 4, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.   Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
						
MDP/mdp
July 14, 2022